DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a pneumatic control device as claimed, particularly including:
“a time-delay unit mounted to said base seat unit, and including a delay switch that is adapted to be fluidly connected to the pneumatic supplier, a flow-limiting valve that is connected downstream of said delay switch, a pressure accumulator that is connected downstream of said flow-limiting valve, and a control valve that is connected downstream of said pressure accumulator and that is fluidly connected to said first retaining space and the pneumatic supplier;
wherein said delay switch is operable to move between an action position and a non-action position, when said delay switch is at the action position, said control valve permitting fluid communication between the pneumatic supplier and said first retaining space therethrough, when said delay switch is moved to the non-action position, said control valve maintaining the fluid communication between the pneumatic supplier and said first retaining space for a period of time and then preventing the fluid communication between the pneumatic supplier and said first retaining space.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TW 201440965 cited by Applicant is typical of pneumatic control devices in the prior art upon which the invention improves, and discloses a dual-direction pneumatically-driven rotation tool (A) including a base seat unit (11), intake channel (through 14), first and second retaining spaces (62, 63) with first and second rotation control units (64, 65) respectively installed therein, a cylinder unit (50) installed in an axial hole (23), and an output unit (55), but does not disclose a time delay unit as claimed.
Further, US 3,590,582 and 3,608,647 teach the use of an accumulator and a flow-limiting valve to achieve a time delay in similar systems, but neither renders obvious the additional structural and operational features of the time delay unit that are required of the claims (as reproduced above in the examiner’s statement of reasons for allowance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
11/1/21